Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Preliminary amendment filed February 18, 2020 and February 15, 2022 have been entered.

Claims 7-32 are pending.  Claims 1-6 are canceled.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 7, 13-17, 18, 28, 31, 32, drawn to a method for treating a FGFR1-TACC1 fusion associated cancer in a subject in need thereof by administering AZD4547 to subject who has FGFR1-TACC1 fusion associated cancer, classified in A61K 31/135.
II. Claims 7, 13-17, 19, 28, 31, 32, drawn to a method for treating a FGFR1-TACC1 fusion associated cancer in a subject in need thereof by administering NVP-BGJ398 to subject who has FGFR1-TACC1 fusion associated cancer, classified in A61K 31/17.
III. Claims 7-12, 18, 20, 21, 23-27, 29, 32, drawn to a method for treating a FGFR3-TACC3 fusion associated cancer in a subject in need thereof by administering AZD4547 to subject who has FGFR3-TACC3 fusion associated cancer, classified in A61K 31/135.
s 7-12, 19, 20, 22, 23-27, 30, 32, drawn to a method for treating a FGFR3-TACC3 fusion associated cancer in a subject in need thereof by administering NVP-BGJ398 to subject who has FGFR3-TACC3 fusion associated cancer, classified in A61K 31/17.
Claim 7-20, 23-32 are linking claims.
The inventions are distinct, each from the other because of the following reasons.
Inventions I-IV are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I is not required for any other invention II-IV, restriction for examination purposes as indicated is proper.
Claim(s) is/are generic to the following disclosed patentably distinct species: 
For each letter below a species in the claims must be selected that is consistent in the overall species and group election including claims with Markush within Markush subgeneric claim limitations.  The selection of species has to be single species and not a species in the alternative which would be more than one species.
A)  one invention species of subject cancer of claim 8-11;
B)  one invention species of IDH1 or IDH2 genes of claim 12;
C)  one invention species of subject cancer of claim 13-16;
D)  one invention species of IDH1 or IDH2 genes of claim 17;

F)   one invention species of FGFR1-TACC1 SEQ ID NO: of claim 28, 31;
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Since each invention species requires a unique search of the function in the literature databases and undue search burden would be imposed on the examiner if all of the functions were examined on one patent application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646